DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 11/15/2021:
Claims 1, 2, 4-7, and 9-13 are pending in the current application.  Claims 1, 2, 4, and 9-11 are amended and Claims 3, 8, and 14-16 are cancelled.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
3.	Claims 1-3 and 5-17 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1, 2, 4-7, and 9-13.
	Independent Claim 1 recites a magnesium battery comprising a magnesium fuel assembly, a cathode, and an electrolyte retention unit (shared by two or more magnesium fuel assemblies), the battery having a cathode surface or fuel assembly surface that is protected from friction from movement by a protective film made of water-permeable material.  Previously cited Iarochenko US PG Publication 6,355,369 discloses similar configuration but does not disclose the use of a protective film that protects the cathode or fuel assembly surface from friction from movement, and it would not be obvious to a person of ordinary skill in the art to modify Iarochenko to include such a membrane without a specific teaching to do so. Therefore, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S PARK/
Primary Examiner, Art Unit 1729